Argued December 3, 1924.
The question involved is, "Whether the interest of a grandchild of the testator, Henry G. Freeman, deceased, in the principal of his estate, is vested or contingent?"
This will has been before the courts several times, and in each instance such an interest as here in controversy was either expressly or in effect decided to be vested: see Freeman's Est., 281 Pa. 190; Freeman's Est., *Page 207 280 Pa. 273; Freeman's Est. (No. 1), 35 Pa. Super. 185.
It is only necessary to say that we see no error in the prior decisions; and, while certain parts of the will, — relied on by appellant, providing for partition among the parties entitled at the end of the trust and for conveyance to them by the testamentary trustees, in order to vest legal title of record to the respective purparts in them or place such title in their several names, — are not discussed in our other opinions, those parts and all others were considered.
The decree of the court below is affirmed at cost of appellant.